IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 103 DB 2020 (No. 70 RST 2020)
                                           :
A. VICTORIA SHILTON                        :   Attorney Registration No. 69992
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 25th day of September, 2020, the Report and Recommendation of

Disciplinary Board Member dated September 17, 2020, is approved and it is ORDERED

that A. Victoria Shilton, who has been on Retired Status, has never been suspended or

disbarred, and has demonstrated that she has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.